DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on July 22, 2022 has been entered.  No claim(s) has/have been canceled or added.  Therefore, claim(s) 1-20 continue to be pending in the application.  

Interview Summary
A telephone call to the Applicant’s representative, Hyun Kyu Lee, was made on October 4, 2022 to request approval for Examiner’s Amendment to correct issues noted below in the Claim Objection section.  The Applicant’s representative requested that an Office action indicating the noted informalities be issued.

Claim Objections
Claim(s) 11-20 is/are objected to because of the following informalities:  
With respect to claim 11, in line 6 of the claim, an “and” after the phrase “an emission layer on the first electrode” should be removed as there is already an “and” in line 7 of the claim.  Moreover, in line 11 of the claim “the boundary area” should read “a boundary area”.  Claims 12-16, which either directly or indirectly depend from claim 11 and which inherit issues of claim 11 are objected to for similar reasons.
With respect to claim 17, in line 14 of the claim “the boundary area” should read “a boundary area”.  Claims 18-20, which either directly or indirectly depend from claim 17 and which inherit issues of claim 17 are objected to for similar reasons.
 Appropriate correction is required.

Allowable Subject Matter
Claim(s) 1-10 are allowed.  Claim(s) 11-20 would be allowable if rewritten to overcome all of the objections noted above.  Applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with (see 37 CFR 1.111(b) and MPEP § 707.07(a)).
The following is an examiner’s statement of reasons for allowance or indicating allowable subject matter: 
Regarding claim 1, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding electroluminescent display device recited in claim 1, particularly characterized by a p-type doping layer provided in a boundary area between a first sub pixel and a second sub pixel wherein the n-type charge generation layer provided in the first sub pixel and the n-type charge generation layer provided in the second sub pixel are spaced apart from each other by the p-type doping layer, as recited in claim 1, in combination with all other elements of the electroluminescent display device recited in the claim.  The closest prior art of record to Sato (US 2016/0155785) fails to teach the above noted claim elements.  Claim(s) 2-10, which either directly or indirectly depend from claim 1, and which include all of the limitations recited in claim 1, is/are allowed for the similar reasons. 
Regarding claim 11, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an electroluminescent display device recited in claim 11, particularly characterized by an n-type doping layer and a p-type doping layer between first and second sub pixels with the n-type doping layer provided in a boundary area between the first and second sub pixels and where the first n-type doping layer and the p-type doping layer are overlapped with each other between the first and the second sub pixels as recited in claim(s) 11, in combination with all other elements of the electroluminescent display device recited in the claim(s).  The closest prior art of record to Sato (US 2016/0155785) fails to teach the above noted claim elements.  Claim(s) 12-16, which either directly or indirectly depend from claim 11, and which include all of the limitations recited in claim 11, is/are allowed for the similar reasons. 
Regarding claim 17, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a display device recited in claim 17, particularly characterized by an n-type doping layer between first and second sub pixels with the n-type doping layer provided in a boundary area between the first and second sub pixels and between the p-type charge generation layer provided in the first sub pixel and a p-type charge generation layer provided in the second sub pixel as recited in claim(s) 17, in combination with all other elements of the display device recited in the claim(s).  The closest prior art of record to Sato (US 2016/0155785) fails to teach the above noted claim elements.  Claim(s) 18-20, which either directly or indirectly depend from claim 17, and which include all of the limitations recited in claim 17, is/are allowed for the similar reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        10/6/2022